Blackford, J.
This was an indictment against Merrill for a malicious trespass. The Circuit Court, on motion of the defendant, quashed the indictment.
The indictment states that the jurors, &c. “upon their oath present, that Richard Merrill, late of said county, on the 10th day of July, in the year 1832, with force and arms, at the county aforesaid, one cow of the value of twelve dollars, of the personal property of one Jacob Trees, of said county, then and there did maliciously and unlawfully injure, maim, and wound, to the great damage of him the said Jacob Trees, to wit, the damage of six dollars, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the said state of Indiana.”
The objections made to this indictment are, that it does not state the means used by the defendant in doing the injury; nor does it show how much the value of the cow was lessene'd by the injury.
The statute on the subject is as follows: — “That every person *347who shall, maliciously or mischievously, destroy or injure, or cause to be destroyed or injured, any property of another, or any public property, shall be deemed guilty of malicious trespass, and, upon conviction, shall be fined in any sum not exceeding two-fold the value, of the property destroyed, or of the damage done, and be imprisoned,”- &c. Rev. Code, 1831, p. 187. ■ - ■
W. Herod, for the state,
O. H. Smith, for the defendant.
We can see no ground for. the objections made to the indictment in this case. The offence is sufficiently described to bring it within the statute, and to enable the Court to render a judgment. . The species of property injured, its value, its ownership, and the damage to the owner, are stated; and the injury is averred to have been done maliciously. The motion to quash the indictment should have been overruled.

Per Curiam.

The judgment.is reversed with costs. Cause remanded, &c.